DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the antibacterial antifungal ingredient" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claims, 11, 10, and 1 from which claim 19 depends from do not recite wherein the composition comprises an antibacterial antifungal ingredient. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. (US 2010/0104612, Apr. 29, 2010) in view of Moss et al. (US 10,758,476, Sep. 1, 2020).
Cropper et al. disclose an antiperspirant composition (¶ [0001]). The composition can include one or more perfume ingredients that provide an additional function beyond smelling attractively. This additional function can comprise deodorancy. Various essential oils provide deodorancy as well as malodour masking (¶ [0039]). The composition also comprises a liquid carrier (¶ [0011]). The liquid carrier typically comprises nothing other than a water-immiscible oil (¶ [0042]). The water immiscible oil is preferably a blend of more than one oil. The water immiscible oil preferably comprises a water-immiscible ester oil (¶ [0044]). Suitable ester oils include sunflower oil (i.e. claimed carrier oil) and parinarium laurinarium kernel fat (i.e. claimed at least one base ingredient). The carrier oil blend can further comprise hydrocarbon oils (i.e. claimed at least one base ingredient) (¶ [0054]). The composition may be dispensed from a roll-on dispenser (¶0067]). The composition can include one or more thickeners to increase the viscosity of or solidify the oil blend as is appropriate for application from roll-on dispensers (¶ [0072]). Suitable thickeners include waxes (i.e. claimed at least one base ingredient) (¶ [0075]). To thicken the water-immiscible oils, the waxes are dissolved therein by heating and cooling (¶ [0093]). The composition can incorporate one or more cosmetic adjuncts conventionally contemplatable for cosmetic solids or soft solids. Such cosmetic adjuncts can include a moisturizer, colours, and a preservative (¶ [0113]). 
Cropper et al. differ from the instant claims insofar as not disclosing wherein the composition comprises magnesium hydroxide powder (i.e. claimed at least one dry absorbent ingredient), arrowroot powder (i.e. absorbent powder), and vitamin E (i.e. claimed antioxidant ingredient).
However, Moss et al. disclose a glycerin-in-oil deodorant composition comprising a moisture-absorption agent and an odor neutralizing agent (abstract). Suitable moisture-absorption agents include arrowroot powder (col. 5, lines 33-38). Suitable odor neutralizing agents include magnesium hydroxide (col. 5, lines 20-25). The composition may comprise Vitamin E as a skin care agent and Cocoa Butter as a texture agent (Table 3). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Cropper et al. disclose wherein the composition can incorporate one or more cosmetic adjuncts. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated magnesium hydroxide, arrowroot powder, and vitamin E into the composition of Cropper et al. since these are known and effective cosmetic adjuncts as taught by Moss et al. Additionally, it would have been obvious to one of ordinary skill in the art to have incorporated magnesium hydroxide, arrowroot powder, and vitamin E into the composition of Cropper et al. motivated by the desire to provide the composition with odor neutralizing, moisture absorption and skin care properties as taught by Moss et al. 
In regards to instant claim 8 reciting wherein the at least one base ingredient is melted and partially cooled prior to combining with the other ingredients, Cropper et al. disclose wherein the wax (i.e. at least one base ingredient) is heated and cooled. Cropper et al. do not disclose wherein the wax is heated and cooled prior to combining with the other ingredients. However, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. Incorporating wax prior to the other ingredients does not change the claimed structure of a composition comprising at least one base ingredient (e.g. wax). Therefore, the claim is unpatentable even though the prior art discloses a different process.

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. (US 2010/0104612, Apr. 29, 2010) in view of Moss et al. (US 10,758,476, Sep. 1, 2020), and further in view of Kiel (US 9,925,128, Mar. 27, 2018).
	The teachings of Cropper et al. and Moss et al. are discussed above. Cropper et al. and Moss et al. do not disclose wherein the composition comprises a colorant that tints the composition to match a plurality of darker skin tones.
	However, Kiel discloses a deodorant stick having a color component (abstract). The color of the color component may match the color of human skin (col. 5, lines 8-10). If one is wearing underarm deodorant the color of the deodorant may point out that the person is wearing it and may make the individual feel ashamed. There is a need of a deodorant that may match the color of one’s skin (col. 1, lines 33-39). Depending on the desired color of the device, darker or lighter-colored models of the skin-colored deodorant may be made (col. 2, lines 43-45).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a color component that matches the color of the user’s skin, for example darker skin tones, into the composition of Cropper et al. motivated by the desire to produce a composition that matches the color of one’s skin such that the composition would not be noticeable to others when applied and the user would not feel ashamed as taught by Kiel. 


3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. (US 2010/0104612, Apr. 29, 2010) in view of Moss et al. (US 10,758,476, Sep. 1, 2020), and further in view of Cai et al. (US 2004/0028629, Feb. 12, 2004).
	The teachings of Cropper et al. and Moss et al. are discussed above. Cropper et al. and Moss et al. do not disclose wherein the composition comprises between 0.9 to 3.7% by volume of colorant.
	However, Cai et al. disclose an antiperspirant and/or deodorant composition (abstract). The composition may comprise 0-1% colorants (¶ [0054]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0-1% colorants into the composition of Cropper et al. since this is a known and effective amount of colorants for an antiperspirant composition as taught by Cai et al. Additionally, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the color desired for the composition.

4.	Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. (US 2010/0104612, Apr. 29, 2010) in view of Moss et al. (US 10,758,476, Sep. 1, 2020), and further in view of Marchese et al. (US 2012/0294917 Nov. 22, 2012).
	The teachings of Cropper et al. and Moss et al. are discussed above. Cropper et al. and Moss et al. do not disclose wherein the composition comprises cocoa powder. 
	However, Marchese et al. disclose a topical drying composition for removal of sweat from skin area which are vulnerable to sweating after sweat producing activities (abstract). Cocoa butter in the composition may be substituted by cocoa powder (¶ [0053]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated cocoa powder into the composition of Cropper et al. since the composition may comprise one or more cosmetic adjuncts and cocoa powder is a known and effective cosmetic adjunct since it is suitable substitute for cocoa butter as taught by Marchese et al. and cocoa butter is a known and effective cosmetic adjunct as it provides texture to the composition as taught by Moss et al. 

5.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. (US 2010/0104612, Apr. 29, 2010) in view of Moss et al. (US 10,758,476, Sep. 1, 2020), and further in view of Breton et al. (EP 0909557 B1, Dec. 03, 2003).
	The teachings of Cropper et al. and Moss et al. are discussed above, Cropper et al. and Moss et al. do not disclose wherein the composition comprises honey.
	However, Breton et al. disclose the use of honey in a cosmetic composition as an agent reducing the adhesion of microorganism, particularly bacteria, to the skin (¶ [0001]). The composition may be a deodorant (¶ [0047]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated honey into the composition of Cropper et al. motivated by the desire to provide the composition with antibacterial properties as taught by Breton et al. 

6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. (US 2010/0104612, Apr. 29, 2010) in view of Moss et al. (US 10,758,476, Sep. 1, 2020), Breton et al. (EP 0909557 B1, Dec. 03, 2003), and further in view of Cai et al. (US 2004/0028629, Feb. 12, 2004), and Kiel (US 9,925,128, Mar. 27, 2018).
	The teachings of Cropper et al., Moss et al., and Breton et al. are discussed above. Cropper et al., Moss et al., and Breton et al. do not disclose wherein the composition comprises between 0.9 to 3.7% colorant. 
	However, Cai et al. disclose an antiperspirant and/or deodorant composition (abstract). The composition may comprise 0-1% colorants (¶ [0054]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0-1% colorants into the composition of Cropper et al. since this is a known and effective amount of colorants for an antiperspirant composition as taught by Cai et al. Additionally, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the color desired for the composition.
	The combined teachings of Cropper et al., Moss et al., Breton et al., and Cai et al. do not disclose wherein once applied, a residue of the composition is formulated to match a plurality of darker skin tones in color.
	However, Kiel discloses a deodorant stick having a color component (abstract). The color of the color component may match the color of human skin (col. 5, lines 8-10). If one is wearing underarm deodorant the color of the deodorant may point out that the person is wearing it and may make the individual feel ashamed. There is a need of a deodorant that may match the color of one’s skin (col. 1, lines 33-39). Depending on the desired color of the device, darker or lighter-colored models of the skin-colored deodorant may be made (col. 2, lines 43-45). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Cropper et al. to match a plurality of darker skin tones in color motivated by the desire to produce a composition that matches the color of one’s skin such that the composition would not be noticeable to others when applied and the user would not feel ashamed as taught by Kiel. 
	In regards to instant claim 20 reciting colorant powder, Breton et al. disclose in ¶ [0049] wherein deodorant compositions may comprise pigments. Thus, it would have been obvious to one of ordinary skill in the art that the colorant may be a powder. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612